DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 11/10/2022.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 7-10,
Applicant argues that Cook et al. (Cook) (US 2020/0003581) does not disclose “is configured to provide a sensing element average dimension DSENavg = (EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1.  The Examiner respectfully disagrees.  
First, while applicant has removed the phrase “conductive loop portions,” this does not prevent the prior art from disclosing the claim features as explained below.  That stated, all of applicant’s specific arguments are directed towards pointing out why the instant application, as best understood, has an unexpected result regarding the above noted claim feature.  Unexpected results do not prevent a prior art reference from being applicable under 102(a)(1).  Furthermore, the Examiner respectfully notes that applicant’s “surprisingly” statements are specific to when DSENavg is 0.3.*W1, and applicant’s statement do not cover the fully range claimed for this value.  As such, applicant has not reasonably established unexpected results for the full claimed DSENavg range.
That stated, the Examiner respectfully notes that Figures 3, 5A, and 5B of Cook are identical to that disclosed by applicant.  

    PNG
    media_image1.png
    355
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    663
    864
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    494
    708
    media_image4.png
    Greyscale

Both references show the same elements and the same amount of overlap between the elements, in the same configuration.  Cook further discloses that DSEN is between 0.45*W1 and 0.55*W1, and specifically including 0.5*W1 (see paragraph [0044]).  Applicant discloses that DSEN, which applicant calls DSENmax, is nominally 0.5*W1 (Page 19, Line 17), which is the same dimension disclosed in Cook. Cook discloses that DSME is between 0.55*W1 and 0.8*W1.  Applicant discloses that DSME is between 0.55*W1 and 0.8*W1 (Page 19, Line 19). 
The above demonstrates that the Cook reference is not silent with regard to dimensions, and then references these dimensions to the rest of the elements as seen above.  Applicant discloses the exact same relative overlap as seen in Cook, and both applicant and Cook provide identical dimensions that can be used for some of the elements.  It is reasonable, in light of this, to conclude that Cook discloses the claim features.  This is especially true with regard to the embodiment of Figure 5B where applicant explains that DSENavg is less than DSENmax, and where Cook discloses the exact same figure with the exact same overlap. As such, it is reasonable to conclude that Cook discloses the claim features, including the claimed range of values disclosed, or at least one value in the claimed range as depicted in Figures 3 and 5B.
The Examiner previously provided two reasons as to why the prior art disclosed the claim features, but applicant has not, respectfully, responded to the second reason.  As explained in MPEP 2112(V), “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT.” 
Furthermore, while applicant note that Figure 3 of the instant application shows the signal modulating units in combination with less desirable previously known sensing elements, applicant still, as best understood, discloses that the sensing elements of this embodiment disclose the claim features.  Applicant discloses how the sensing elements in Figure 3, for example, meet the same DSENavg formula currently claimed in Claim 1, (see lines 1-24 of page 16), and further elaborates that the characteristics specific to this implementation “may be” undesirable in various implementations.  As such, applicant is not reasonably disclosing that what is shown in Figure 3 is undesirable, but rather that it may be undesirable, in certain implementations.  
Lastly, while the prior art Cook reference does not expressly disclose the claimed DSENavg formula or range of values for DSENavg as claimed, as best understood, such a feature is present in the prior art given the similarities disclosed when comparing the Cook reference to applicant’s instant disclosure.  Even if unexpected results were later discovered, as best understood, the properties currently found in applicant’s instant application were present in the Cook reference given the similarities between Cook and the instant application.  Note MPEP 2112(II) states “ There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2145(II) further explains “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).”  As such, because Figures 3, 5A, and 5B of Cook are, as best understood, identical to that of Figures 3, 5A, and 5B of the instant application, and because the drawings are not completely silent as to the dimensions, and because drawings demonstrate the size and positional relationship between the elements is important by relating the various dimensions of the elements together as seen in the figures, Cook reasonably discloses the features currently claimed by applicant as such features were reasonably present in Cook even if not explicitly disclosed.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cook et al. (Cook) (US 2020/0003581 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Cook et al. (Cook) (US 2020/0003581 A1)..
As to Claims 1-4,
Cook discloses An electronic position encoder usable to measure a relative position between two elements along a measuring axis direction (Figures 1, 3, 5A, 5B), the electronic position encoder comprising: a scale (380) extending along the measuring axis direction which includes a periodic scale pattern comprising at least a first type of signal modulating elements (similar conductive plates or loops) (Paragraphs [0031], [0032])), wherein the periodic scale pattern has a spatial wavelength W1 and signal modulating elements of the first type comprising conductive plates or conductive loops that are located along the measuring axis direction corresponding to the spatial wavelength W1 (Paragraph [0032]); a detector portion (367) configured to be mounted proximate to the periodic scale pattern and to move along the measuring axis direction relative to the periodic scale pattern (Paragraph [0032]), the detector portion comprising: a field generating coil (FGC) fixed on a substrate (Paragraph [0036]), the field generating coil surrounding an interior area that is aligned with periodic scale pattern of signal modulating elements during operation (Figures 3, 5A, 5B), the field generating coil generating a changing magnetic flux in the interior area in response to a coil drive signal (Paragraph [0026]); and a set of sensing elements (SETSEN) arranged along the measuring axis direction and fixed on the substrate (Paragraph [0033]), (Figures 3, 5A, 5B), members of the set of sensing elements comprising conductive loops that define a sensing element effective area EffASEN corresponding to that portion of the sensing element that is aligned with or overlaps the interior area (Figures 3, 5A, 5B / note each conductive loop must have an effective area that is aligned in the claimed manner), wherein the set of sensing elements are configured to provide detector signals which respond to a local effect on the changing magnetic flux provided by adjacent signal modulating elements of the scale pattern (Paragraph [0037]); and a signal processing configuration (166) that is operably connected to the detector portion to provide the coil drive signal and that determines a relative position between the detector portion and the scale pattern based on detector signals input from the detector portion (Paragraph [0018]), wherein: the signal modulating elements of the first type include an effective region EffRSME (EffR) that is aligned with or overlaps the interior area during operation (Figures 3, 5A, 5B), (Paragraph [0042]), and the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 (Paragraph [0045]); and the sensing element effective area EffASEN that is aligned with or overlaps the interior area has an effective y-axis dimension EffYSEN along a y-axis direction that is perpendicular to the measuring axis direction (Figure 3 / note the portion of the sensing conductive loops that have the same Y-axis dimensional length or a portion of this length as the conductive loops or plates of the signal modulating elements (SME), and this same dimension is EffYSEN), and a maximum dimension DSENmax along the measuring axis direction (Figures 3, 5A, 5B / note DSEN or a portion of DSEN is DSENMAX), and is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1 (Figures 3, 5A, 5B), (Claim 1), (see note below), (Paragraphs [0051]-[0055]), DSENavg is at least 0.29*W1 and at most 0.31 *W1 (Figures 3, 5A, 5B), DSENmax is least 0.285*W1 and at most 0.5*W1 (Figures 3, 5A, 5B), the conductive loops or conductive loop portions that define the effective area EffASEN comprise y- direction segments that are located at the maximum dimension DSENmax apart from one another and that extend straight along the y-axis direction and have a y-axis dimension YSEG that is at least 0.14*EffYSEN (Figure 3).
Cook discloses the features of the sensing element effective area is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, DSENavg is at least 0.29*W1 and at most 0.31 *W1,  DSENmax is least 0.285*W1 and at most 0.5*W1, the conductive loops that define the effective area EffASEN comprise y- direction segments that are located at the maximum dimension DSENmax apart from one another and that extend straight along the y-axis direction and have a y-axis dimension YSEG that is at least 0.14*EffYSEN, for the following reasons:
Cook discloses that the average dimension DSME of the signal modulating elements SME “may be taken as the area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR” (Paragraph [0042]).  Cook also discloses the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 (Paragraph [0045]), which is the same dimensional range as applicant.  YSEP is the Y-axis dimension of the signal modulating elements, and Cook further discloses the DSEN, for the sensing elements includes values that fall within the same range applicant discloses for DSENmax.  Lastly, Cook defines and relates the signal element conductive loops to the signal modulating elements in the exact same manner as applicant in Figures 3, 5A, and 5B, including the same shapes and relative dimensions.  While applicant uses different terms in the instant application or identifies other regions from the figures of these elements, the manner in which these elements are defined and related to each other in the figures of the instant application and the Cook reference are identical as seen below:

    PNG
    media_image5.png
    375
    340
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    291
    472
    media_image6.png
    Greyscale



    PNG
    media_image3.png
    663
    864
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    494
    708
    media_image4.png
    Greyscale

While the Cook reference does not expressly disclose the dimensions for YSEP, it is reasonable to conclude, given the above disclosure, that Cook would also disclose the above claimed a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, given the similarities between Cook and the instant application..  This is especially true because DSME is defined to be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension as applicant, as DSME is defined in both the instant application and the Cook reference to have the exact same value range of at least 0.55*W1 and at most 0.8*W1.  Similarly, it is reasonable to conclude that Cook also discloses the sensing element effective area is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, DSENavg is at least 0.29*W1 and at most 0.31 *W1,  DSENmax is least 0.285*W1 and at most 0.5*W1, the conductive loops that define the effective area EffASEN comprise y- direction segments that are located at the maximum dimension DSENmax apart from one another and that extend straight along the y-axis direction and have a y-axis dimension YSEG that is at least 0.14*EffYSEN, as these features are, as best understood, properties of the system because Cook discloses the same configuration and relative dimensions as applicant.
That stated, Cook does not expressly disclose the sensing element effective area is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, DSENavg is at least 0.29*W1 and at most 0.31 *W1,  DSENmax is least 0.285*W1 and at most 0.5*W1, the conductive loops that define the effective area EffASEN comprise y- direction segments that are located at the maximum dimension DSENmax apart from one another and that extend straight along the y-axis direction and have a y-axis dimension YSEG that is at least 0.14*EffYSEN.
However, Cook demonstrates that the values for DSEN (DSENMax) are result effective variables where Cook shows that different values for DSEN can be selected in paragraph [0008].  Cook further demonstrates that different values can be selected for DSME (Paragraph [0008]). Because DSME can be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension used as the YSEG dimension, Cook demonstrates that YSEP, the y-axis dimensional portion of the sensing element loops can also just adjusted and thus are result effective variables.  Note that this is disclosed because Cook explains that DSME itself can vary from 0.55*W1 to 0.8*W1 (Paragraph [0007], and where DSME is based, in part, in the y-axis dimensional portion YSEP (YSEP is the same as the y-axis direction dimension of the effective region EffR).
As such, It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cook to optimize the dimensions for the sensing elements to therefore include the sensing element effective area is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, DSENavg is at least 0.29*W1 and at most 0.31 *W1,  DSENmax is least 0.285*W1 and at most 0.5*W1, the conductive loops that define the effective area EffASEN comprise y- direction segments that are located at the maximum dimension DSENmax apart from one another and that extend straight along the y-axis direction and have a y-axis dimension YSEG that is at least 0.14*EffYSEN, given the above disclosure and teaching of Cook, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)), and in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
As to Claim 5,
Cook discloses wherein DSENmax is 0.5*W1 (Paragraph [0044]).
As to Claim 7,
Cook discloses the average dimension DSME is at least 0.66*W1 (Paragraph [0007]).
As to Claim 8,
Cook discloses the average dimension DSME is at least 0.7*W1 (Paragraph [0007]).
As to Claim 9,
Cook discloses the signal modulating elements of the first type comprise the conductive plates (Claim 9).
As to Claim 10,
Cook discloses wherein the signal modulating elements of the first type comprise the conductive loops (Claim 10).
As to Claim 11,
Cook discloses the detector portion and the scale include approximately planar substrates and the detector portion is configured to be mounted approximately parallel to the periodic scale pattern with an operating gap between their respective conductors which is at least 0.075*W1 (Claim 14).
As to Claim 12,
Cook discloses the operating gap is at least 0.15*W1 (Claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook) (US 2020/0003581 A1).
As to Claim 6,
Cook discloses the y-direction segment dimension YSEG (YSEP) spans the entire interior area along the -y-axis direction and the y-direction segments are spaced apart from one another along the measuring axis direction at the maximum dimension DSENmax (Figure 3).
Cook does not disclose wherein DSENavg=DSENmax, and DSENMax is at least 0.285*W1 and at most 0.315*W1.
However, Cook demonstrates that the values for DSEN (DSENMax) are result effective variables where Cook shows that different values for DSEN can be selected in paragraph [0008].  Cook further demonstrates that different values can be selected for DSME (Paragraph [0008]). Because DSME can be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension used as the YSEG dimension, Cook demonstrates that YSEP, the y-axis dimensional portion of the sensing element loops can also just adjusted and thus are result effective variables.  Note that this is disclosed because Cook explains that DSME itself can vary from 0.55*W1 to 0.8*W1 (Paragraph [0007], and where DSME is based, in part, in the y-axis dimensional portion YSEP (YSEP is the same as the y-axis direction dimension of the effective region EffR).
As such, It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cook to optimize the dimensions for the sensing elements to therefore include DSENavg=DSENmax, and DSENMax is at least 0.285*W1 and at most 0.315*W1, given the above disclosure and teaching of Cook, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)), and in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook) (US 2020/0003581 A1) in view of Meyer (US 7,652,469).
As to Claims 13 and 14,
Cook does not disclose W1 is at most 2 millimeters or W1 is at most 1.5 millimeters.
Meyer discloses W1 is at most 2 millimeters or W1 is at most 1.5 millimeters (Column 2 Lines 64-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cook to include W1 is at most 2 millimeters or W1 is at most 1.5 millimeters as taught by Meyer in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858